TURSI, Judge.
Appellants, Alison Petry and Douglas Lee Brown, seek reversal of an order of dismissal granted by the district court in this C.R. C.P. 106 proceeding in favor of appellees, the Denver County Court and the Clerk of that Court (Clerk). We affirm.
Appellants were convicted of criminal charges in County Court. In their notice of appeal to the Superior Court, appellants *1126designated several portions of the record as necessary to a resolution of issues raised. The Clerk sent counsel a timely notice of lodging reporter’s transcript, to which no objection was raised. See Crim.P. 37(c).
Appellants brought this action in the nature of mandamus in the district court, pursuant to C.R.C.P. 106(a)(4), claiming that the record as designated was not fully transmitted to the superior court by appel-lees. Finding that it lacked subject matter jurisdiction, the district court dismissed appellants’ petition.
We agree that the district court has no jurisdiction to interfere with the appeal process between the county and superior courts. See § 13-6-311(6), C.R.S.1973, § 13-7-101 et seq., C.R.S.1973, Crim.P. 37(g) & (i). See also Hawkins v. Superior Court, 196 Colo. 86, 580 P.2d 811 (1978).
Order affirmed.
PIERCE and SMITH, JJ., concur.